                                           Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 1 of 19

                                      Thiago M. Coelho, SBN 324715
                                 1    thiago@wilshirelawfirm.com
                                 2    Binyamin I. Manoucheri, SBN 336468
                                      binyamin@wilshirelawfirm.com
                                 3    Jasmine Behroozan, SBN 325761
                                      jasmine@wilshirelawfirm.com
                                 4    WILSHIRE LAW FIRM
                                      3055 Wilshire Blvd., 12th Floor
                                 5    Los Angeles, California 90010
                                 6    Telephone: (213) 381-9988
                                      Facsimile: (213) 381-9989
                                 7
                                      Attorneys for Plaintiff and Proposed Class
                                 8
                                                                  UNITED STATES DISTRICT COURT
                                 9
                                 10                       FOR THE EASTERN DISTRICT OF CALIFORNIA

                                 11   VIVIAN SALAZAR, individually and on             CASE NO.:
                                      behalf of all others similarly situated,
                                 12                                                             CLASS ACTION COMPLAINT
                                                          Plaintiff,
                                                                                           1.   VIOLATIONS OF THE AMERICANS
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                             v.                                                 WITH DISABILITIES ACT OF 1990, 42
                                 14                                                             U.S.C. § 12181
                                      SPROUTS FARMERS MARKET, INC., a                      2.   VIOLATIONS OF THE UNRUH CIVIL
                                 15   Delaware Corporation; and DOES 1 to 10,                   RIGHTS ACT
                                      inclusive,                                                DEMAND FOR JURY TRIAL
                                 16
                                 17                         Defendants.

                                 18
                                 19          Plaintiff Vivian Salazar (“Plaintiff”), individually and on behalf of all others similarly

                                 20   situated, brings this action based upon personal knowledge as to herself and her own acts, and as

                                 21   to all other matters upon information and belief, based upon, inter alia, the investigations of her

                                 22   attorneys.

                                 23                                    NATURE OF THE ACTION

                                 24          1.      Plaintiff is a visually impaired and legally blind individual who requires screen-

                                 25   reading software to read website content using her computer. Plaintiff uses the terms “blind” or

                                 26   “visually-impaired” to refer to all people with visual impairments who meet the legal definition

                                 27   of blindness in that they have a visual acuity with correction of less than or equal to 20 x 200.

                                 28   Some blind people who meet this definition have limited vision. Others have no vision.
                                                                                       1
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 2 of 19


                                 1           2.      Plaintiff, individually and on behalf of those similarly situated persons (hereafter
                                 2    “Class Members”), brings this Class Action to secure redress against Sprouts Farmers Market,
                                 3    Inc. (hereafter “Defendant”), and DOES 1-10, for its failure to design, construct, maintain, and
                                 4    operate its website to be fully and equally accessible to and independently usable by Plaintiff and
                                 5    other blind or visually impaired people. Defendant’s denial of full and equal access to its website,
                                 6    and therefore denial of its products and services offered thereby and in conjunction with its
                                 7    physical locations, is a violation of Plaintiff’s rights under the Americans with Disabilities Act
                                 8    (“ADA”) and California’s Unruh Civil Rights Act (“UCRA”).
                                 9           3.      Because Defendant’s website, https://www.sprouts.com/ (the “website” or
                                 10   “Defendant’s website”), is not fully or equally accessible to blind and visually impaired
                                 11   consumers in violation of the ADA, Plaintiff seeks a permanent injunction to cause a change in
                                 12   Defendant’s corporate policies, practices, and procedures so that Defendant’s website will
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      become and remain accessible to blind and visually impaired consumers.
                                 14                                             THE PARTIES
                                 15          4.      Plaintiff, at all times relevant and as alleged herein, is a resident of the County of
                                 16   Sacramento. Plaintiff is a legally blind, visually impaired, handicapped person, and a member of
                                 17   a protected class of individuals under the ADA, pursuant to 42 U.S.C. § 12102(1)-(2), and the
                                 18   regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.
                                 19          5.      Defendant is a Delaware corporation with its headquarters in Phoenix, Arizona.
                                 20   Defendant’s servers for the website are in the United States. Defendant conducts a large amount
                                 21   of its business in California and the United States as a whole. Defendant’s stores constitute places
                                 22   of public accommodation. Defendant’s stores provide to the public important goods and services.
                                 23   Defendant’s website provides consumers access to Defendant’s “bountiful displays of fresh
                                 24   produce” and other grocery items. Consumers can access information regarding educational
                                 25   articles, health tips, healthy-living resources, recipes, coupons, sale items, deals of the month,
                                 26   Defendant’s app, Defendant’s departments, and ordering online for pickup or delivery.
                                 27   Consumers can further access information regarding user shopping lists, party trays, Defendant’s
                                 28   weekly ads, gift cards, product recalls, store locations and hours of operation, career opportunities,
                                                                                        2
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 3 of 19


                                 1    new vendor opportunities, customer care, frequently asked questions, and Defendant’s social
                                 2    media webpages.
                                 3           6.      Plaintiff is unaware of the true names, identities, and capacities of each Defendant
                                 4    sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this complaint to allege the true
                                 5    names and capacities of DOES 1 to 10 if and when ascertained. Plaintiff is informed and believes,
                                 6    and thereupon alleges, that each Defendant sued herein as a DOE is legally responsible in some
                                 7    manner for the events and happenings alleged herein and that each Defendant sued herein as a
                                 8    DOE proximately caused injuries and damages to Plaintiff as set forth below.
                                 9           7.      Defendant’s stores are public accommodations within the definition of Title III of
                                 10   the ADA, 42 U.S.C. § 12181(7).
                                 11          8.      The website, https://www.sprouts.com/, is a service, privilege, or advantage of
                                 12   Defendant’s services, products, and locations.
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                                                      JURISDICTION AND VENUE
                                 14          9.      This Court has subject matter jurisdiction over the state law claims alleged in this
                                 15   Complaint pursuant to the Class Action Fairness Act, 28 U.S.C. §1332(d)(2)(A) because: (a) the
                                 16   matter in controversy exceeds the sum of $5 million, exclusive of interest and costs; and (b) some
                                 17   of the class members are citizens of a state (California), which is minimally diverse from
                                 18   Defendant’s states of citizenship (Delaware and Arizona).
                                 19          10.     Defendant is subject to personal jurisdiction in this District. Defendant has been
                                 20   and continues to commit the acts or omissions alleged herein in the Eastern District of California,
                                 21   that caused injury, and violated rights prescribed by the ADA and UCRA, to Plaintiff and to other
                                 22   blind and other visually impaired consumers. A substantial part of the acts and omissions giving
                                 23   rise to Plaintiff’s claims occurred in the Eastern District of California. Specifically, on several
                                 24   separate occasions, Plaintiff has been denied the full use and enjoyment of the facilities, goods,
                                 25   and services of Defendant’s website in Sacramento County. The access barriers Plaintiff has
                                 26   encountered on Defendant’s website have caused a denial of Plaintiff’s full and equal access
                                 27   multiple times in the past and now deter Plaintiff on a regular basis from accessing Defendant’s
                                 28   website. Similarly, the access barriers Plaintiff has encountered on Defendant’s website have
                                                                                       3
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 4 of 19


                                 1    impeded Plaintiff’s full and equal enjoyment of goods and services offered at Defendant’s brick-
                                 2    and-mortar locations.
                                 3              11.       This Court also has subject-matter jurisdiction over this action pursuant to 28
                                 4    U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42
                                 5    U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.
                                 6              12.       This Court has personal jurisdiction over Defendant because it conducts and
                                 7    continues to conduct a substantial and significant amount of business in the State of California,
                                 8    County of Sacramento, and because Defendant’s offending website is available across California.
                                 9              13.       Venue is proper in the Eastern District of California pursuant to 28 U.S.C. § 1391
                                 10   because Plaintiff resides in this District, Defendant conducts and continues to conduct a
                                 11   substantial and significant amount of business in this District, Defendant is subject to personal
                                 12   jurisdiction in this District, and a substantial portion of the conduct complained of herein occurred
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      in this District.
                                 14              THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                 15             14.       The Internet has become a significant source of information, a portal, and a tool
                                 16   for conducting business, doing everyday activities such as shopping, learning, banking,
                                 17   researching, as well as many other activities for sighted, blind, and visually impaired persons
                                 18   alike.
                                 19             15.       In today's tech-savvy world, blind and visually impaired people have the ability to
                                 20   access websites using keyboards in conjunction with screen access software that vocalizes the
                                 21   visual information found on a computer screen. This technology is known as screen-reading
                                 22   software. Screen-reading software is currently the only method a blind or visually impaired
                                 23   person may use to independently access the internet. Unless websites are designed to be read by
                                 24   screen-reading software, blind and visually impaired persons are unable to fully access websites,
                                 25   and the information, products, and services contained thereon.
                                 26             16.       Blind and visually impaired users of Windows operating system-enabled
                                 27   computers and devices have several screen-reading software programs available to them. Some
                                 28   of these programs are available for purchase and other programs are available without the user
                                                                                           4
                                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 5 of 19


                                 1    having to purchase the program separately. Job Access With Speech, otherwise known as
                                 2    “JAWS,” is currently the most popular, separately purchased and downloaded screen-reading
                                 3    software program available for a Windows computer.
                                 4              17.   For screen-reading software to function, the information on a website must be
                                 5    capable of being rendered into text. If the website content is not capable of being rendered into
                                 6    text, the blind or visually impaired user is unable to access the same content available to sighted
                                 7    users.
                                 8              18.   The international website standards organization, the World Wide Web
                                 9    Consortium, known throughout the world as W3C, has published Success Criteria for version 2.1
                                 10   of the Web Content Accessibility Guidelines ("WCAG 2.1" hereinafter). WCAG 2.1 are well-
                                 11   established guidelines for making websites accessible to blind and visually impaired people.
                                 12   These guidelines are adopted, implemented, and followed by most large business entities who
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      want to ensure their websites are accessible to users of screen-reading software programs.
                                 14   Though WCAG 2.1 has not been formally adopted as the standard for making websites accessible,
                                 15   it is one of, if not the most, valuable resource for companies to operate, maintain, and provide a
                                 16   website that is accessible under the ADA to the public.
                                 17             19.   Within this context, the Ninth Circuit has recognized the viability of ADA claims
                                 18   against commercial website owners/operators with regard to the accessibility of such websites.
                                 19   Robles v. Domino’s Pizza, LLC, Docket No. 17-55504 (9th Cir. Apr. 13, 2017), Court Docket No.
                                 20   BL-66. This is in addition to the numerous courts that have already recognized such application.
                                 21             20.   Each of Defendant’s violations of the Americans with Disabilities Act is likewise
                                 22   a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights Act provides that any
                                 23   violation of the ADA constitutes a violation of the Unruh Civil Rights Act. Cal. Civ. Code §
                                 24   51(f).
                                 25             21.   Further, Defendant’s actions and inactions denied Plaintiff full and equal access to
                                 26   their accommodations, facilities, and services. A substantial motivating reason for Defendant to
                                 27   deny Plaintiff access was the perception of Plaintiff’s disability. Defendant’s denial of Plaintiff’s
                                 28   accessibility was a substantial motivating reason for Defendant’s conduct. Plaintiff was harmed
                                                                                       5
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 6 of 19


                                 1    due to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor in
                                 2    causing the lack of access to Plaintiff. Unruh Civil Rights Act, Cal. Civ. Code § 51.
                                 3           22.     Inaccessible or otherwise non-compliant websites pose significant access barriers
                                 4    to blind and visually impaired persons. Common barriers encountered by blind and visually
                                 5    impaired persons include, but are not limited to, the following:
                                 6                   a. A text equivalent for every non-text element is not provided;
                                 7                   b. Title frames with text are not provided for identification and navigation;
                                 8                   c. Equivalent text is not provided when using scripts;
                                 9                   d. Forms with the same information and functionality as for sighted persons are
                                 10                      not provided;
                                 11                  e. Information about the meaning and structure of content is not conveyed by
                                 12                      more than the visual presentation of content;
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                                     f. Text cannot be resized without assistive technology up to 200 percent without
                                 14                      loss of content or functionality;
                                 15                  g. If the content enforces a time limit, the user is not able to extend, adjust or
                                 16                      disable it;
                                 17                  h. Web pages do not have titles that describe the topic or purpose;
                                 18                  i. The purpose of each link cannot be determined from the link text alone or from
                                 19                      the link text and its programmatically determined link context;
                                 20                  j. One or more keyboard operable user interface lacks a mode of operation where
                                 21                      the keyboard focus indicator is discernible;
                                 22                  k. The default human language of each web page cannot be programmatically
                                 23                      determined;
                                 24                  l. When a component receives focus, it may initiate a change in context;
                                 25                  m. Changing the setting of a user interface component may automatically cause a
                                 26                      change of context where the user has not been advised before using the
                                 27                      component;
                                 28                  n. Labels or instructions are not provided when content requires user input;
                                                                                       6
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 7 of 19


                                 1                   o. In content which is implemented by using markup languages, elements do not
                                 2                       have complete start and end tags, elements are not nested according to their
                                 3                       specifications, elements may contain duplicate attributes and/or any IDs are
                                 4                       not unique;
                                 5                   p. Inaccessible Portable Document Format (PDFs); and
                                 6                   q. The name and role of all User Interface elements cannot be programmatically
                                 7                       determined; items that can be set by the user cannot be programmatically set;
                                 8                       and/or notification of changes to these items is not available to user agents,
                                 9                       including assistive technology.
                                 10                                    FACTUAL BACKGROUND
                                 11          23.     Defendant offers the https://www.sprouts.com/ website to the public. The website
                                 12   offers features which should allow all consumers to access the goods and services which
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      Defendant offers in connection with its physical locations. The goods and services offered by
                                 14   Defendant include, but are not limited to, the following: produce such as fruits and vegetables;
                                 15   meat such as beef, poultry, sausage, pork, grass fed lamb, prepackaged meats, smoked meats,
                                 16   seafood, and frozen meats; dairy products such as milk, plant-based milks, and cream; frozen
                                 17   foods such as entrees, plant-based entrees, snacks, pizzas, desserts, ice cream, novelties, and ice;
                                 18   deli items such as meat, cheese, olives, hummus, and dips; bakery items such as bread, tortillas,
                                 19   flatbreads, and baked goods; bulk grocery items such as fruit, nuts, spices, coffee, tea, snacks,
                                 20   sweets, beans, peas, grains, granola, cereal, nut butter, and honey; grocery items such as canned
                                 21   goods, dry goods, condiments, packaged meals, household items, and pet care; vitamins & body
                                 22   care products such as supplements, nutritional oils, wellness aids, and body care; beer; wine; and
                                 23   sparkling wine. Furthermore, Defendant’s website allows consumers to access information
                                 24   regarding Defendant’s deals of the month, digital coupons, on sale items, Sprouts app, ordering
                                 25   online for pickup or delivery, user shopping lists, party trays, Defendant’s weekly ad, gift cards,
                                 26   product recalls, store locations and hours of operation, career opportunities, new vendor
                                 27   opportunities, customer care, frequently asked questions, and Defendant’s social media
                                 28   webpages.
                                                                                       7
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 8 of 19


                                 1           24.     Based on information and belief, it is Defendant’s policy and practice to deny
                                 2    Plaintiff and Class Members, along with other blind or visually impaired users, access to
                                 3    Defendant’s website, and to therefore specifically deny the goods and services that are offered
                                 4    and integrated within Defendant’s stores. Due to Defendant’s failure and refusal to remove access
                                 5    barriers on its website, Plaintiff and other visually impaired persons have been and are still being
                                 6    denied equal and full access to Defendant’s stores and the numerous goods, services, and benefits
                                 7    offered to the public through Defendant’s website.
                                 8      DEFENDANT’S BARRIERS ON UNRUH CIVIL RIGHTS ACT, CAL. CIV. CODE §
                                 9                    51(f) DENY PLAINTIFF AND CLASS MEMBERS ACCESS
                                 10          25.     Plaintiff is a visually impaired and legally blind person, who cannot use a computer
                                 11   without the assistance of screen-reading software. However, Plaintiff is a proficient user of the
                                 12   JAWS or NV ACCESS screen-reader(s) as well as Mac’s VoiceOver and uses it to access the
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      internet. Plaintiff has visited https://www.sprouts.com/ on several separate occasions using the
                                 14   JAWS and/or VoiceOver screen-readers.
                                 15          26.     During Plaintiff’s numerous visits to Defendant’s website, Plaintiff encountered
                                 16   multiple access barriers which denied Plaintiff full and equal access to the facilities, goods, and
                                 17   services offered to the public and made available to the public on Defendant’s website. Due to
                                 18   the widespread access barriers Plaintiff and Class Members encountered on Defendant’s website,
                                 19   Plaintiff and Class Members have been deterred, on a regular basis, from accessing Defendant’s
                                 20   website. Similarly, the access barriers Plaintiff has encountered on Defendant’s website have
                                 21   deterred Plaintiff and Class Members from visiting Defendant’s physical locations.
                                 22          27.     While attempting to navigate Defendant’s website, Plaintiff and Class Members
                                 23   encountered multiple accessibility barriers for blind or visually impaired people that include, but
                                 24   are not limited to, the following:
                                 25                  a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is invisible
                                 26                      code embedded beneath a graphic or image on a website that is read to a user
                                 27                      by a screen-reader. For graphics or images to be fully accessible for screen-
                                 28                      reader users, it requires that alt-text be coded with each graphic or image so
                                                                                       8
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 9 of 19


                                 1              that screen-reading software can speak the alt-text to describe the graphic or
                                 2              image where a sighted user would just see the graphic or image. Alt-text does
                                 3              not change the visual presentation, but instead a text box shows when the
                                 4              cursor hovers over the graphic or image. The lack of alt-text on graphics and
                                 5              images prevents screen-readers from accurately vocalizing a description of the
                                 6              image or graphic. As a result, Plaintiff and Class Members, who are blind and
                                 7              visually impaired customers, are unable to access Defendant’s “bountiful
                                 8              displays of fresh produce” and other grocery items. Plaintiff and Class
                                 9              Members are also unable to determine what grocery items are available for
                                 10             purchase or browse products for purchase. Plaintiff and Class Members are
                                 11             further unable to access information regarding educational articles, health tips,
                                 12             healthy-living resources, recipes, ways to save, Defendant’s departments, and
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                                ordering online for pickup or delivery. Plaintiff and Class Members are also
                                 14             unable to access information regarding deals of the month, digital coupons, on
                                 15             sale items, sprouts app, user shopping lists, party trays, Defendant’s weekly
                                 16             ads, gift cards, product recalls, store locations and hours of operation, career
                                 17             opportunities, new vendor opportunities, customer care, frequently asked
                                 18             questions, Defendant’s social media webpages, or complete any purchases;
                                 19          b. Empty Links that contain No Text causing the function or purpose of the link
                                 20             to not be presented to the user. This can introduce confusion for keyboard and
                                 21             screen-reader users;
                                 22          c. Redundant Links where adjacent links go to the same URL address which
                                 23             results in additional navigation and repetition for keyboard and screen-reader
                                 24             users; and
                                 25          d. Linked Images missing alt-text, which causes problems if an image within a
                                 26             link does not contain any descriptive text and that image does not have alt-text.
                                 27             A screen reader then has no content to present the user as to the function of the
                                 28             link, including information or links for and contained in PDFs.
                                                                              9
                                                CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 10 of 19


                                 1           28.     Recently in 2021, Plaintiff attempted to do business with Defendant on
                                 2    Defendant’s website and Plaintiff encountered barriers to access on Defendant’s website.
                                 3    Plaintiff has visited prior iterations of the website, https://www.sprouts.com/, and also
                                 4    encountered barriers to access on Defendant’s website.
                                 5           29.     Despite past and recent attempts to do business with Defendant on its website, the
                                 6    numerous access barriers contained on the website and encountered by Plaintiff, have denied
                                 7    Plaintiff full and equal access to Defendant’s website. Plaintiff and Class Members, as a result
                                 8    of the barriers on Defendant’s website, continue to be deterred on a regular basis from accessing
                                 9    Defendant’s website. Likewise, based on the numerous access barriers Plaintiff and Class
                                 10   Members have been deterred and impeded from the full and equal enjoyment of goods and
                                 11   services offered in Defendant’s stores and from making purchases at such physical locations.
                                 12                DEFENDANT MUST REMOVE BARRIERS TO ITS WEBSITE
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                             30.     Due to the inaccessibility of the Defendant’s website, blind and visually impaired
                                 14   customers such as Plaintiff, who need screen-readers, cannot fully and equally use or enjoy the
                                 15   facilities and services Defendant offers to the public on its website. The access barriers Plaintiff
                                 16   has encountered have caused a denial of Plaintiff’s full and equal access in the past and now deter
                                 17   Plaintiff on a regular basis from accessing the website.
                                 18          31.     These access barriers on Defendant’s website have deterred Plaintiff from visiting
                                 19   Defendant’s physical locations and enjoying them equal to sighted individuals because: Plaintiff
                                 20   was unable to find the locations and hours of operation of Defendant’s stores on its website,
                                 21   preventing Plaintiff from visiting the locations to view and purchase products and/or services.
                                 22   Plaintiff and Class Members intend to visit the Defendant’s locations in the near future if Plaintiff
                                 23   and Class Members could access Defendant’s website.
                                 24          32.     If the website were equally accessible to all, Plaintiff and Class Members could
                                 25   independently navigate the website and complete a desired transaction, as sighted individuals do.
                                 26          33.     Plaintiff, through Plaintiff’s attempts to use the website, has actual knowledge of
                                 27   the access barriers that make these services inaccessible and independently unusable by blind and
                                 28   visually impaired people.
                                                                                       10
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 11 of 19


                                 1             34.    Because simple compliance with WCAG 2.1 would provide Plaintiff and Class
                                 2    Members who are visually-impaired consumers with equal access to the website, Plaintiff and
                                 3    Class Members allege that Defendant engaged in acts of intentional discrimination, including, but
                                 4    not limited to, the following policies or practices: constructing and maintaining a website that is
                                 5    inaccessible to visually-impaired individuals, including Plaintiff and Class Members; failing to
                                 6    construct and maintain a website that is sufficiently intuitive so as to be equally accessible to
                                 7    visually-impaired individuals, including Plaintiff and Class Members; and failing to take actions
                                 8    to correct these access barriers in the face of substantial harm and discrimination to blind and
                                 9    visually-impaired consumers, such as Plaintiff and Class Members, as a member of a protected
                                 10   class.
                                 11            35.    The Defendant uses standards, criteria or methods of administration that have the
                                 12   effect of discriminating or perpetuating the discrimination against others, as alleged herein.
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                               36.    The ADA expressly contemplates the injunctive relief that Plaintiff
                                 14   seeks in this action. In relevant part, the ADA requires:
                                 15            In the case of violations of … this title, injunctive relief shall include an order to
                                               alter facilities to make such facilities readily accessible to and usable by
                                 16
                                               individuals with disabilities …. Where appropriate, injunctive relief shall also
                                 17            include requiring the … modification of a policy …. 42 U.S.C. § 12188(a)(2).

                                 18
                                               37.    Because Defendant’s website has never been equally accessible, and because
                                 19
                                      Defendant lacks a corporate policy that is reasonably calculated to cause the Defendant’s website
                                 20
                                      to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a
                                 21
                                      permanent injunction requiring the Defendant to retain a qualified consultant acceptable to
                                 22
                                      Plaintiff to assist Defendant to comply with WCAG 2.1 guidelines for Defendant’s website. The
                                 23
                                      website must be accessible for individuals with disabilities who use desktop computers, laptops,
                                 24
                                      tablets, and smartphones. Plaintiff and Class Members seek that this permanent injunction require
                                 25
                                      Defendant to cooperate with the agreed-upon consultant to: train Defendant’s employees and
                                 26
                                      agents who develop the website on accessibility compliance under the WCAG 2.1 guidelines;
                                 27
                                      regularly check the accessibility of the website under the WCAG 2.1 guidelines; regularly test
                                 28
                                                                                         11
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 12 of 19


                                 1    user accessibility by blind or vision-impaired persons to ensure that the Defendant’s website
                                 2    complies under the WCAG 2.1 guidelines; and develop an accessibility policy that is clearly
                                 3    disclosed on the Defendant’s website, with contact information for users to report accessibility-
                                 4    related problems and require that any third-party vendors who participate on the Defendant’s
                                 5    website to be fully accessible to the disabled by conforming with WCAG 2.1.
                                 6           38.     If Defendant’s website were accessible, Plaintiff and Class Members could
                                 7    independently access information about locations, hours, services offered, and goods available
                                 8    for online purchase.
                                 9           39.     Although Defendant may currently have centralized policies regarding
                                 10   maintaining and operating Defendant’s website, Defendant lacks a plan and policy reasonably
                                 11   calculated to make Defendant’s website fully and equally accessible to, and independently usable
                                 12   by, blind and other visually impaired consumers.
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                             40.     Defendant has, upon information and belief, invested substantial sums in
                                 14   developing and maintaining Defendant’s website, and Defendant has generated significant
                                 15   revenue from Defendant’s website. These amounts are far greater than the associated cost of
                                 16   making Defendant’s website equally accessible to visually impaired customers.
                                 17          41.     Without injunctive relief, Plaintiff and Class Members will continue to be unable
                                 18   to independently use Defendant’s website, violating their rights.
                                 19                                 CLASS ACTION ALLEGATIONS
                                 20          42.     Plaintiff, on behalf of herself and all others similarly situated, seeks to certify a
                                 21   nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2), the Nationwide class is initially defined
                                 22   as follows:
                                 23          all legally blind individuals who have attempted to access Defendant’s website by
                                 24          the use of a screen reading software during the applicable limitations period up to
                                             and including final judgment in this action.
                                 25
                                             43.     The California class is initially defined as follows:
                                 26
                                             all legally blind individuals in the State of California who have attempted to access
                                 27          Defendant’s website by the use of a screen reading software during the applicable
                                             limitations period up to and including final judgment in this action.
                                 28
                                                                                       12
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 13 of 19


                                 1           44.     Excluded from each of the above Classes is Defendant, including any entity in
                                 2    which Defendant has a controlling interest, is a parent or subsidiary, or which is controlled by
                                 3    Defendant, as well as the officers, directors, affiliates, legal representatives, heirs, predecessors,
                                 4    successors, and assigns of Defendant. Also excluded are the judge and the court personnel in this
                                 5    case and any members of their immediate families. Plaintiff reserves the right to amend the Class
                                 6    definitions if discovery and further investigation reveal that the Classes should be expanded or
                                 7    otherwise modified.
                                 8           45.     Numerosity: Fed. R. Civ. P. 23(a)(1). This action has been brought and may
                                 9    properly be maintained as a class action against Defendant under Rules 23(b)(1)(B) and 23(b)(3)
                                 10   of the Federal Rules of Civil Procedure. While the exact number and identities of other Class
                                 11   Members are unknown to Plaintiff at this time, Plaintiff is informed and believes that there are
                                 12   hundreds of thousands of Members in the Class. Based on the number of customers who have
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      visited Defendant’s California stores, it is estimated that the Class is composed of more than
                                 14   10,000 persons. Furthermore, even if subclasses need to be created for these consumers, it is
                                 15   estimated that each subclass would have thousands of Members. The Members of the Class are
                                 16   so numerous that joinder of all Members is impracticable and the disposition of their claims in a
                                 17   class action rather than in individual actions will benefit the parties and the courts.
                                 18          46.     Typicality: Plaintiff and Class Members’ claims are typical of the claims of the
                                 19   Members of the Class as all Members of the Class are similarly affected by Defendant’s wrongful
                                 20   conduct, as detailed herein.
                                 21          47.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Members
                                 22   of the Class in that they have no interests antagonistic to those of the other Members of the Class.
                                 23   Plaintiff has retained experienced and competent counsel.
                                 24          48.     Superiority: A class action is superior to other available methods for the fair and
                                 25   efficient adjudication of this controversy. Since the damages sustained by individual Class
                                 26   Members may be relatively small, the expense and burden of individual litigation makes it
                                 27   impracticable for the Members of the Class to individually seek redress for the wrongful conduct
                                 28   alleged herein. Furthermore, the adjudication of this controversy through a class action will avoid
                                                                                        13
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 14 of 19


                                 1    the potentially inconsistent and conflicting adjudications of the claims asserted herein. There will
                                 2    be no difficulty in the management of this action as a class action. If Class treatment of these
                                 3    claims were not available, Defendant would likely unfairly receive thousands of dollars or more
                                 4    in improper revenue.
                                 5           49.     Common Questions Predominate: Common questions of law and fact exist as to
                                 6    all Members of the Class and predominate over any questions solely affecting individual
                                 7    Members of the Class. Among the common questions of law and fact applicable to the Class are:
                                 8                        i. Whether Defendant’s website, https://www.sprouts.com/, is inaccessible
                                 9                           to the visually impaired who use screen reading software to access internet
                                 10                          websites;
                                 11                      ii. Whether Plaintiff and Class Members have been unable to access
                                 12                          https://www.sprouts.com/ through the use of screen-reading software;
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                                        iii. Whether the deficiencies in Defendant’s website violate the Americans
                                 14                          with Disabilities Act of 1990, 42 U.S.C. § 12181 et seq.;
                                 15                     iv. Whether the deficiencies in Defendant’s website violate the California
                                 16                          Unruh Civil Rights Act, California Civil Code § 51 et seq.;
                                 17                      v. Whether, and to what extent, injunctive relief should be imposed on
                                 18                          Defendant to make https://www.sprouts.com/ readily accessible to and
                                 19                          usable by visually impaired individuals;
                                 20                     vi. Whether Plaintiff and Class Members are entitled to recover statutory
                                 21                          damages with respect to Defendant’s wrongful conduct; and
                                 22                    vii. Whether further legal and/or equitable relief should be granted by the Court
                                 23                          in this action.
                                 24          50.     The class is readily definable, and prosecution of this action as a Class action will
                                 25   reduce the possibility of repetitious litigation. Plaintiff knows of no difficulty which will be
                                 26   encountered in the management of this litigation which would preclude their maintenance of this
                                 27   matter as a Class action.
                                 28          51.     The prerequisites to maintaining a class action for injunctive relief or equitable
                                                                                       14
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 15 of 19


                                 1    relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused to act on grounds
                                 2    generally applicable to the Class, thereby making appropriate final injunctive or equitable relief
                                 3    with respect to the Class as a whole.
                                 4           52.       The prerequisites to maintaining a class action for injunctive relief or equitable
                                 5    relief pursuant to Rule 23(b)(3) are met, as questions of law or fact common to the Class
                                 6    predominate over any questions affecting only individual Members; and a class action is superior
                                 7    to other available methods for fairly and efficiently adjudicating the controversy.
                                 8           53.       The prosecution of separate actions by Members of the Class would create a risk
                                 9    of establishing inconsistent rulings and/or incompatible standards of conduct for Defendant.
                                 10   Additionally, individual actions may be dispositive of the interest of all Members of the Class,
                                 11   although certain Class Members are not parties to such actions.
                                 12          54.       Defendant’s conduct is generally applicable to the Class as a whole and Plaintiff
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      seeks, inter alia, equitable remedies with respect to the Class as a whole. As such, Defendant’s
                                 14   systematic policies and practices make declaratory relief with respect to the Class as a whole
                                 15   appropriate.
                                 16                                                COUNT I
                                 17    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181
                                 18                                                 ET SEQ.
                                 19                  (On Behalf of Plaintiff, the Nationwide Class, and the California Class)
                                 20          55.       Plaintiff alleges and incorporates herein by reference each and every allegation
                                 21   contained in paragraphs 1 through 54, inclusive, of this Complaint as if set forth fully herein.
                                 22          56.       Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq., provides: “No
                                 23   individual shall be discriminated against on the basis of disability in the full and equal enjoyment
                                 24   of the goods, services, facilities, privileges, advantages, or accommodations of any place of public
                                 25   accommodation by any person who owns, leases (or leases to), or operates a place of public
                                 26   accommodation.” 42 U.S.C. § 12182(a).
                                 27          57.       Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also
                                 28   includes, among other things: “a failure to make reasonable modifications in policies, practices,
                                                                                        15
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 16 of 19


                                 1    or procedures, when such modifications are necessary to afford such goods, services, facilities,
                                 2    privileges, advantages, or accommodations to individuals with disabilities, unless the entity can
                                 3    demonstrate that making such modifications would fundamentally alter the nature of such goods,
                                 4    services, facilities, privileges, advantages or accommodations”; and “a failure to take such steps
                                 5    as may be necessary to ensure that no individual with a disability is excluded, denied services,
                                 6    segregated or otherwise treated differently than other individuals because of the absence of
                                 7    auxiliary aids and services, unless the entity can demonstrate that taking such steps would
                                 8    fundamentally alter the nature of the good, service, facility, privilege, advantage, or
                                 9    accommodation being offered or would result in an undue burden.”                     42 U.S.C. §
                                 10   12182(b)(2)(A)(ii)-(iii). “A public accommodation shall take those steps that may be necessary
                                 11   to ensure that no individual with a disability is excluded, denied services, segregated or otherwise
                                 12   treated differently than other individuals because of the absence of auxiliary aids and services,
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      unless the public accommodation can demonstrate that taking those steps would fundamentally
                                 14   alter the nature of the goods, services, facilities, privileges, advantages, or accommodations being
                                 15   offered or would result in an undue burden, i.e., significant difficulty or expense.” 28 C.F.R. §
                                 16   36.303(a). In order to be effective, auxiliary aids and services must be provided in accessible
                                 17   formats, in a timely manner, and in such a way as to protect the privacy and independence of the
                                 18   individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).
                                 19          58.     Defendant’s locations are “public accommodations” within the meaning of 42
                                 20   U.S.C. § 12181 et seq. Defendant generates millions of dollars in revenue from the sale of its
                                 21   amenities and services, privileges, advantages, and accommodations in California through its
                                 22   locations, related services, privileges, advantages, and accommodations, and its website,
                                 23   https://www.sprouts.com/, is a service, privilege, advantage, and accommodation provided by
                                 24   Defendant that is inaccessible to customers who are visually-impaired like Plaintiff. This
                                 25   inaccessibility denies visually impaired customers full and equal enjoyment of and access to the
                                 26   facilities and services, privileges, advantages, and accommodations that Defendant makes
                                 27   available to the non-disabled public. Defendant is violating the Americans with Disabilities Act,
                                 28   42 U.S.C. § 12181 et seq., in that Defendant denies visually impaired customers the services,
                                                                                       16
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 17 of 19


                                 1    privileges, advantages, and accommodations provided by https://www.sprouts.com/. These
                                 2    violations are ongoing.
                                 3           59.        Defendant’s actions constitute intentional discrimination against Plaintiff and
                                 4    Class Members on the basis of a disability in violation of the Americans with Disabilities Act, 42
                                 5    U.S.C. § 12181 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff
                                 6    and Class Members; maintains the website in this inaccessible form; and has failed to take
                                 7    adequate actions to correct these barriers even after being notified of the discrimination that such
                                 8    barriers cause.
                                 9           60.        Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth
                                 10   and incorporated therein, Plaintiff requests relief as set forth below.
                                 11                                               COUNT II
                                 12   VIOLATIONS OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE §
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                                                                  51 ET SEQ.
                                 14                             (On Behalf of Plaintiff and the California Class)
                                 15          61.        Plaintiff alleges and incorporates herein by reference each and every allegation
                                 16   contained in paragraphs 1 through 60, inclusive, of this Complaint as if set forth fully herein.
                                 17          62.        Defendant’s locations are “business establishments” within the meaning of the
                                 18   California Civil Code § 51 et seq. Defendant generates millions of dollars in revenue from the
                                 19   sale of its services in California through its locations and related services, and
                                 20   https://www.sprouts.com/ is a service provided by Defendant that is inaccessible to customers
                                 21   who are visually impaired like Plaintiff and Class Members. This inaccessibility denies visually
                                 22   impaired customers full and equal access to Defendant’s facilities and services that Defendant
                                 23   makes available to the non-disabled public. Defendant is violating the Unruh Civil Rights Act,
                                 24   California Civil Code § 51 et seq., in that Defendant is denying visually impaired customers the
                                 25   services provided by https://www.sprouts.com/. These violations are ongoing.
                                 26          63.        Defendant’s actions constitute intentional discrimination against Plaintiff and
                                 27   Class Members on the basis of a disability in violation of the Unruh Civil Rights Act, California
                                 28   Civil Code § 51 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff
                                                                                        17
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 18 of 19


                                 1    and Class Members; maintains the website in this inaccessible form; and has failed to take
                                 2    adequate actions to correct these barriers even after being notified of the discrimination that such
                                 3    barriers cause.
                                 4             64.      Defendant is also violating the Unruh Civil Rights Act, California Civil Code § 51
                                 5    et seq. in that the conduct alleged herein likewise constitutes a violation of various provisions of
                                 6    the ADA, 42 U.S.C. § 12101 et seq. Section 51(f) of the California Civil Code provides that a
                                 7    violation of the right of any individual under the ADA shall also constitute a violation of the
                                 8    Unruh Civil Rights Act.
                                 9             65.      The actions of Defendant were and are in violation of the Unruh Civil Rights Act,
                                 10   California Civil Code § 51 et seq., and, therefore, Plaintiff and Class Members are entitled to
                                 11   injunctive relief remedying the discrimination.
                                 12            66.      Plaintiff and Class Members are also entitled to statutory minimum damages
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      pursuant to California Civil Code § 52 for each and every offense.
                                 14            67.      Plaintiff and Class Members are also entitled to reasonable attorneys’ fees and
                                 15   costs.
                                 16            68.      Plaintiff and Class Members are also entitled to a preliminary and permanent
                                 17   injunction enjoining Defendant from violating the Unruh Civil Rights Act, California Civil Code
                                 18   § 51 et seq., and requiring Defendant to take the steps necessary to make
                                 19   https://www.sprouts.com/ readily accessible to and usable by visually impaired individuals.
                                 20                                         PRAYER FOR RELIEF
                                 21            WHEREFORE, Plaintiff, individually and on behalf of all Class Members, respectfully
                                 22   requests that the Court enter judgment in her favor and against Defendant as follows:
                                 23            A.       For an Order certifying the Nationwide Class and California Class as defined
                                 24                     herein and appointing Plaintiffs and her Counsel to represent the Nationwide Class
                                 25                     and the California Class;
                                 26            B.       A preliminary and permanent injunction pursuant to 42 U.S.C. § 12188(a)(1) and
                                 27                     (2) and section 52.1 of the California Civil Code enjoining Defendant from
                                 28                     violating the Unruh Civil Rights Act and ADA and requiring Defendant to take
                                                                                        18
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:21-cv-01615-TLN-AC Document 1 Filed 09/09/21 Page 19 of 19


                                 1                    the steps necessary to make https://www.sprouts.com/ readily accessible to and
                                 2                    usable by visually-impaired individuals;
                                 3            C.      An award of statutory minimum damages of $4,000 per offense per person
                                 4                    pursuant to section 52(a) of the California Civil Code.
                                 5            D.      For attorneys’ fees and expenses pursuant to California Civil Code §§ 52(a),
                                 6                    52.1(h), and 42 U.S.C. § 12205;
                                 7            E.      For pre-judgment interest to the extent permitted by law;
                                 8            F.      For costs of suit; and
                                 9    G.      For such other and further relief as the Court deems just and proper.
                                 10                                    DEMAND FOR JURY TRIAL
                                 11           Plaintiff, on behalf of herself and all others similarly situated, hereby demands a jury trial
                                 12   for all claims so triable.
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Dated: September 9, 2021                               Respectfully Submitted,
                                 15                                                          /s/ Thiago M. Coelho
                                 16                                                          Thiago M. Coelho
                                                                                             Binyamin I. Manoucheri
                                 17                                                          WILSHIRE LAW FIRM
                                                                                             Attorneys for Plaintiff and
                                 18                                                          Proposed Class
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                                        19
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
